Title: From Thomas Jefferson to Thomas Mann Randolph, 8 March 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Philadelphia Mar. 8. 98.
          
          I wrote you last on the 22d. of Feb. and then acknoleged the receipt of yours of the 12th. Feb. which is the last come to hand. I am now sending off a hogshead of molasses and 4. bushels of clover seed. I write to mr Jefferson to forward the latter immediately by some waggon, as the season for sowing it will be far advanced. mr Page & George have written directions where to sow it; to wit the former in the strong patches in the East field, Mountain field & Triangle, & the latter in patches of the River field & Antient field, & the whole of the High field. I wish them to keep a look out for the arrival of the seed at Milton or Charlottesville that no time may be lost for sowing it. there goes with these things a box just recieved from mr Strickland, containing a bag of true Winter vetch & some hop-trefoil. the vetch is not to be sowed till autumn. the hoptrefoil immediately. John may chuse a patch somewhere within his enclosure, as the object would be only to gather seed from it, if found worth attention. the molasses will go up the river and should be carried home immediately on it’s arrival at Milton, before the heats set in.—at length letters are come from our envoys. I send you a copy of the only one communicated. the decree proposed by the Directory has petrified the English merchants here, and the more as late decisions of the English courts, still consider them as English subjects, and their cargoes bound to or from enemy ports liable to condemnation. the French view them in the same light. this applies to all who have been citizenized since the peace. I do not know that our interests, well weighed, require us to be over tenacious of the contrary opinion, tho’ unquestionably the sound one. the operation of this decree is not yet developed. but probably it will either occasion our ships to be laid up in port, or to seek other markets for our produce & for return cargoes. in the former case it will increase the British shipping as they will have the benefit of convoy. some here talk of embargo, & some of letters of marque & reprisal. probably neither will take place, nor is the information likely to increase the vote for arming. it does not appear that the French will proceed to a declaration of war against us. the price of wheat & flour remains as it was. had I either I believe I should be for selling, because the present  prices are good, and the prospect involved in impenetrable uncertainty. tobacco has started from half a dollar to a dollar. it is impossible that article should fall. the autumn price is well worth waiting for. no time for adjournment is yet spoken of. but it is evident enough we shall have nothing to do, unless another battle or two can be produced to give the appearance of employment. my warmest love to Martha and the little ones: affectionate Adieux to yourself.
        